      Case 8-15-71074-reg            Doc 1125   Filed 11/22/18   Entered 11/22/18 00:36:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
FEDERATION EMPLOYMENT AND                               Chapter 11
GUIDANCE SERVICE, INC. d/b/a FEGS,
                                                        Case No. 15-71074 (REG)
                                    Debtor.
ROBERT N. MICHAELSON, solely in his capacity
AS CREDITOR TRUSTEE OF THE FEGS                         DATE:        November 26, 2018
CREDITOR TRUST,                                         TIME:        1:30 P.M.
                                                        PLACE:       Courtroom 860
                            Plaintiff,

vs.

ANDREWS INTERNATIONAL, INC.                             Adv. Case No. 17-08043

DISTINCTIVE WORKFORCES SOLUTIONS                        Adv. Case No. 17-08054

RPAI US MANAGEMENT, LLC                                 Adv. Case No. 17-08062

WORLD CLASS BUSINESS PRODUCTS INC.                      Adv. Case No. 17-08096

NEW YORK CITY HUMAN RESOURCES                           Adv. Case No. 17-08099
ADMINISTRATION


       AGENDA WITH RESPECT TO HEARING SCHEDULED ON NOVEMBER
      26, 2018 AT 1:30 P.M. BEFORE THE HONORABLE ROBERT E. GROSSMAN


        Counsel to Robert N. Michaelson, Creditor Trustee of the FEGS Creditor Trust

respectfully submits the following Agenda for the oversight and coordination of matters

scheduled to be heard at the upcoming Status Conference on November 26, 2018. There are 5

adversaries on calendar for hearing. Procedurally, the matters can be categorized as follows:




DOCS_NY:38366.1 27436/003
     Case 8-15-71074-reg        Doc 1125      Filed 11/22/18    Entered 11/22/18 00:36:41




A.      MOTIONS BEING HEARD (2)

         1.    Distinctive Workforces Solutions (17-08054)
         (a) Motion of the Trustee of the FEGS Creditor Trust, Pursuant To
             Fed. R. Bankr. P. 9019, For Entry of an Order Approving
             Settlement [Docket No. 28]


         2.    RPAI US Management, LLC (17-08062)
         (a) Motion of the Trustee of the FEGS Creditor Trust For Order
             Approving Stipulation and Order of Dismissal With Prejudice
             [Docket No. 47]




B.      PRETRIAL CONFERENCE (5)

         1.    Andrews International, Inc. (17-08043)
               The Court entered the order denying Defendant's Motion for
               Summary Judgment in its entirety on October 25, 2018 [Docket No.
               35].
         2.    Distinctive Workforces Solutions (17-08054)
               See Section A above. Motion to Compromise being heard.

         3.    RPAI US Management, LLC (17-08062)
               See Section A above. Motion to Compromise being heard.

         4.    World Class Business Products Inc. (17-08096)
               Defendant no longer in business and subject to wind-down. Bank
               holding senior secured loan for WCB is liquidating receivables of 1.7
               MM and as of this date, outstanding secured debt of approximately
               $800,000.

         5.    New York City Human Resources Administration (17-08099)




                                                 2
DOCS_NY:38366.1 27436/003
     Case 8-15-71074-reg       Doc 1125   Filed 11/22/18    Entered 11/22/18 00:36:41




Dated:    New York, New York        PACHULSKI STANG ZIEHL & JONES LLP
          November 22, 2018
                                    /s/ Jeffrey P. Nolan
                                    Ilan D. Scharf, Esq.
                                    Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                    780 Third Avenue, 36th Floor
                                    New York, New York 10017
                                    Telephone: (212) 561-7700
                                    Facsimile: (212) 561-7777




                                             3
DOCS_NY:38366.1 27436/003
